COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 MICHAEL ANDREW FOREMAN,                       '
                                                              No. 08-13-00042-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                              County Crim Ct No 9
 THE STATE OF TEXAS,                           '
                                                            of Tarrant County, Texas
                                               '
                           State.
                                               '                 (TC# 1196029)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until August 2, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Abe Factor, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before August 2, 2013.

       IT IS SO ORDERED this 16th day of July, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.